NOTICE: All slip opinions and orders are subject to formal
revision and are superseded by the advance sheets and bound
volumes of the Official Reports. If you find a typographical
error or other formal error, please notify the Reporter of
Decisions, Supreme Judicial Court, John Adams Courthouse, 1
Pemberton Square, Suite 2500, Boston, MA, 02108-1750; (617) 557-
1030; SJCReporter@sjc.state.ma.us

SJC-12376

            EXXON MOBIL CORPORATION   vs.   ATTORNEY GENERAL.



        Suffolk.        December 5, 2017. - April 13, 2018.

     Present:     Gants, C.J., Gaziano, Lowy, Budd, Cypher, &
                             Kafker, JJ.


Attorney General. Consumer Protection Act, Investigative
     demand. Jurisdiction, Personal, Foreign corporation, Long-
     arm statute. Due Process of Law, Jurisdiction over
     nonresident.



     Motion filed in the Superior Court Department on June 16,
2016.

    The proceeding was heard by Heidi E. Brieger, J.

     The Supreme Judicial Court on its own initiative
transferred the case from the Appeals Court.


     Justin Anderson, of the District of Columbia (Jamie D.
Brooks & Theodore V. Wells, Jr., of New York, Thomas C.
Frongillo, & Caroline K. Simons also present) for the plaintiff.
     Richard A. Johnston, Assistant Attorney General (Melissa A.
Hoffer, I. Andrew Goldberg, Christopher G. Courchesne, Peter C.
Mulcahy, & Seth Schofield, Assistant Attorneys General, also
present) for the defendant.
     Wendy B. Jacobs & Shaun A. Goho, for Francis X. Bellotti &
others, amici curiae, submitted a brief.
                                                                   2


     Archis A. Parasharami, of the District of Columbia, &
Steven P. Lehotsky, for Chamber of Commerce of the United States
of America, amicus curiae, submitted a brief.


    CYPHER, J.   In 2015, news reporters released internal

documents from Exxon Mobil Corporation (Exxon) purporting to

show that the company knew, long before the general public, that

emissions from fossil fuels -- Exxon's principal product --

contributed to global warming and climate change, and that in

order to avoid the consequences of climate change it would be

necessary to reduce drastically global fossil fuel consumption.

The documents also purported to establish that despite Exxon's

knowledge of climate risks, the company failed to disclose that

knowledge to the public, and instead sought to undermine the

evidence of climate change altogether, in order to preserve its

value as a company.

    Upon reviewing this information, the Attorney General

believed that Exxon's marketing or sale of fossil fuel products

in Massachusetts may have violated the State's primary consumer

protection law, G. L. c. 93A.   Based on her authority under

G. L. c. 93A, § 6, the Attorney General issued a civil

investigative demand (C.I.D.) to Exxon, seeking documents and

information relating to Exxon's knowledge of and activities

related to climate change.
                                                                     3


     Exxon responded by filing a motion in the Superior Court,

pursuant to G. L. c. 93A, § 6 (7), seeking to set aside or

modify the C.I.D.    Exxon argued that (1) Exxon is not subject to

personal jurisdiction in Massachusetts; (2) the Attorney General

is biased against Exxon and should be disqualified; (3) the

C.I.D. violates Exxon's statutory and constitutional rights; and

(4) Exxon's Superior Court case should be stayed pending a

ruling on Exxon's request for relief in Federal court.1   The

Attorney General cross-moved to compel Exxon to comply with the

C.I.D.    A Superior Court judge denied Exxon's motion and allowed

the Attorney General's cross motion to compel.    Exxon appealed,

and we transferred the case from the Appeals Court on our own

motion.    We conclude that there is personal jurisdiction over

Exxon with respect to the Attorney General's investigation, and

that the judge did not abuse her discretion in denying Exxon's

requests to set aside the C.I.D., disqualify the Attorney

General, and issue a stay.    We affirm the judge's order in its

entirety.2


     1 One day before filing its instant Superior Court motion,
Exxon filed a complaint for declaratory and injunctive relief in
the United States District Court for the Northern District of
Texas, challenging the C.I.D. on constitutional grounds not
raised in this action. Exxon Mobil Corp. vs. Healey, U.S. Dist.
Ct., No. 4:16-CV-469 (N.D. Tex. June 15, 2016).

     2 We acknowledge the amicus briefs submitted by five former
Massachusetts Attorneys General and the Chamber of Commerce of
the United States of America.
                                                                     4


    1.    Personal jurisdiction.    Exxon's primary argument is

that, as a nonresident corporation, it is not subject to

personal jurisdiction in Massachusetts.    For a nonresident to be

subject to the authority of a Massachusetts court, the exercise

of jurisdiction must satisfy both Massachusetts's long-arm

statute, G. L. c. 223A, § 3, and the requirements of the due

process clause of the Fourteenth Amendment to the United States

Constitution.   SCVNGR, Inc. v. Punchh, Inc., 478 Mass. 324, 325

(2017).    The Attorney General "has the burden of establishing

the facts upon which the question of personal jurisdiction over

[Exxon] is to be determined."     Droukas v. Divers Training

Academy, Inc., 375 Mass. 149, 151 (1978), quoting Nichols

Assocs. v. Starr, 4 Mass. App. Ct. 91, 93 (1976).

    A business is a "resident," and therefore subject to the

forum's general jurisdiction, if the business is domiciled or

incorporated or has its principal place of business in the forum

State.    Goodyear Dunlop Tires Operations, S.A. v. Brown, 564
U.S. 915, 924 (2011).     Exxon is incorporated in New Jersey and

headquartered in Texas.    Because "[t]he total of [Exxon's]

activities in Massachusetts does not approach the volume

required for an assertion of general jurisdiction," Tatro v.

Manor Care, Inc., 416 Mass. 763, 772 n.6 (1994), citing

Helicopteros Nacionales de Columbia, S.A. v. Hall, 466 U.S. 408,

413-416 (1984), our inquiry in this case concerns the exercise
                                                                   5


of specific jurisdiction.   This requires an "affiliatio[n]

between the forum and the underlying controversy" (citation

omitted).   Goodyear Dunlop Tires Operations, S.A., supra at 919.

See G. L. c. 223A, § 3 (granting jurisdiction over claims

"arising from" certain enumerated grounds occurring within

Massachusetts); Tatro, supra at 772, citing Burger King Corp. v.

Rudzewicz, 471 U.S. 462, 472 (1985) ("The plaintiff's claim must

arise out of, or relate to, the defendant's forum contacts").

    Exxon denies any such affiliation in this case, contending

that it "engages in no suit-related conduct" in Massachusetts.

Here there is no "suit," however, as this matter involves an

investigation -- a precursor to any formal legal action by the

Attorney General.   So while our typical inquiry asks whether

there is a nexus between the defendant's in-State activities and

the plaintiff's legal claim(s), the investigatory context

requires that we broaden our analysis to consider the

relationship between Exxon's Massachusetts activities and the

"central areas of inquiry covered by the [Attorney General's]

investigation, regardless of whether that investigation has yet

to indicate [any] . . . wrongdoing."   Securities & Exch. Comm'n

vs. Lines Overseas Mgt., Ltd., U.S. Dist. Ct., No. Civ.A. 04-302

RWR/AK (D.D.C. Jan. 7, 2005).   Cf. Gucci Am., Inc. v. Weixing

Li, 768 F.3d 122, 141-142 (2d Cir. 2014) (personal jurisdiction

in nonparty discovery dispute "focus[es] on the connection
                                                                    6


between the nonparty's contacts with the forum and the discovery

order at issue"); Matter of an Application to Enforce Admin.

Subpoenas Duces Tecum of the Secs. Exch. Comm'n v. Knowles, 87
F.3d 413, 418 (10th Cir. 1996) (personal jurisdiction over

nonresident in subpoena enforcement action, which was part of

investigation into potential violation of Federal securities

laws, where "[t]he underlying investigation and th[e] subpoena

. . . ar[o]se out of [nonresident's] contacts with the United

States").    At this stage, the Attorney General is statutorily

authorized to investigate whatever conduct she believes may

constitute a violation of G. L. c. 93A.    G. L. c. 93A, § 6 (1).

We therefore must construe the C.I.D. broadly, and in connection

with what G. L. c. 93A protects.

    General Laws c. 93A "is a statute of broad impact" that

prohibits "unfair methods of competition" and "unfair or

deceptive acts or practices in the conduct of any trade or

commerce."    Slaney v. Westwood Auto, Inc., 366 Mass. 688, 693-

694 (1975).   See G. L. c. 93A, § 2 (a).   "Under [G. L. c.] 93A,

an act or practice is unfair if it falls 'within at least the

penumbra of some common-law, statutory, or other established

concept of unfairness'; 'is immoral, unethical, oppressive, or

unscrupulous'; and 'causes substantial injury to consumers.'"

Walsh v. TelTech Sys., Inc., 821 F.3d 155, 160 (1st Cir. 2016),

quoting PMP Assocs., Inc. v. Globe Newspaper Co., 366 Mass. 593,
                                                                    7


596 (1975).   The same protection also applies in the commercial

context, as G. L. c. 93A extends "to persons engaged in trade or

commerce in business transactions with other persons also

engaged in trade or commerce."    Kraft Power Corp. v. Merrill,

464 Mass. 145, 155 (2013), quoting Manning v. Zuckerman, 388
Mass. 8, 12 (1983).    See Kraft Power Corp., supra, citing G. L.

c. 93A, § 11 ("The development of the statute . . . suggests

that the unfair or deceptive acts or practices prohibited are

those that may arise in dealings between discrete, independent

business entities").

    Our analysis of what constitutes an unfair or deceptive act

or practice requires a case-by-case analysis, see Kattar v.

Demoulas, 433 Mass. 1, 14 (2000), and is neither dependent on

traditional concepts nor limited by preexisting rights or

remedies.   Travis v. McDonald, 397 Mass. 230, 232 (1986).     "This

flexible set of guidelines as to what should be considered

lawful or unlawful under c. 93A suggests that the Legislature

intended the terms 'unfair and deceptive' to grow and change

with the times."   Nei v. Burley, 388 Mass. 307, 313 (1983).

    The Attorney General's investigation concerns climate

change caused by manmade greenhouse gas emissions -- a

distinctly modern threat that grows more serious with time, and

the effects of which are already being felt in Massachusetts.

See, e.g., Massachusetts v. Environmental Protection Agency, 549
                                                                   8
U.S. 497, 521-523 (2007) (describing current and future harms

from climate change affecting Massachusetts).   More

particularly, the investigation is premised on the Attorney

General's belief that Exxon may have misled Massachusetts

residents about the impact of fossil fuels on both the Earth's

climate and the value of the company, in violation of c. 93A.

"Despite [Exxon's] sophisticated internal knowledge" about that

impact, the Attorney General states, "it appears that . . .

Exxon failed to disclose what it knew to either the consumers

who purchased its fossil fuel products or investors who

purchased its securities."   Because the crux of a failure to

disclose theory is knowledge, the C.I.D. seeks "information

related to . . . what Exxon knew about (a) how combustion of

fossil fuels (its primary product) contributes to climate change

and (b) the risk that climate change creates for the value of

Exxon's businesses and assets."   The C.I.D. also seeks

information about "when Exxon learned those facts" and "what

Exxon told Massachusetts consumers and investors, among others,

about [them]."   The primary question for us is whether there is

a sufficient connection between those inquiries and Exxon's

Massachusetts-based activities.
                                                                    9


    a.   Long-arm analysis.3   Massachusetts's long-arm statute,

G. L. c. 223A, § 3, "sets out a list of specific instances in

which a Massachusetts court may acquire personal jurisdiction

over a nonresident defendant."   Tatro, 416 Mass. at 767.    "A

plaintiff has the burden of establishing facts to show that the

ground relied on under § 3 is present."   Id.   In the Superior

Court, the Attorney General invoked the "transacting any

business" clause of § 3, so we focus our inquiry on that

subsection.   See G. L. c. 223A, § 3 (a) ("[a] court may exercise

personal jurisdiction over a person . . . as to a cause of

action in law or equity arising from the person's . . .

transacting any business in this commonwealth").   "For

jurisdiction to exist under § 3 (a), the facts must satisfy two

requirements -- the defendant must have transacted business in

Massachusetts, and the plaintiff's claim must have arisen from


    3  The parties' arguments on the jurisdictional issues focus
exclusively on the due process question, forgoing any analysis
under Massachusetts's long-arm statute, G. L. c. 223A, § 3. We
recently clarified, however, that Massachusetts courts cannot
"streamline" the personal jurisdiction inquiry by focusing
solely on due process considerations, under the theory that the
limits imposed by the long-arm statute and due process are
coextensive. See SCVNGR, Inc. v. Punchh, Inc., 478 Mass. 324,
329-330 & n.9 (2017). They are not. Id. "The long-arm statute
'asserts jurisdiction over [a nonresident] to the constitutional
limit only when some basis for jurisdiction enumerated in the
statute has been established." Id. at 329, quoting Good Hope
Indus., Inc. v. Ryder Scott Co., 378 Mass. 1, 6 (1979). We
analyze the long-arm statute's requirement first "in order to
avoid unnecessary consideration of constitutional questions."
SCVNGR, Inc., supra at 325.
                                                                    10


the transaction of business by the defendant."      Tatro, supra at

767.       We construe these dual requirements "broadly," id. at 771,

and conclude that they are satisfied here.

       In Massachusetts, Exxon operates a franchise network of

more than 300 retail service stations under the Exxon and Mobil

brands that sell gasoline and other fossil fuel products to

Massachusetts consumers.      The Attorney General contends that

this network establishes an independent basis for personal

jurisdiction over Exxon in this matter.4      The franchise system is

governed by a Brand Fee Agreement (BFA).      Under section 7 of the

BFA, the "BFA Holder" pays Exxon a monthly fee for the use of

Exxon's trademarks and to participate in Exxon's business

services and programs at the BFA Holder's gasoline stations.

Under section 5 of the BFA, Exxon prescribes a method for

converting unbranded fuel to Exxon- and Mobil-branded gasoline

by injecting certain fuel additives; these additives are to be

obtained exclusively from suppliers identified by Exxon, and are

inserted according to Exxon's specifications.      Under section

7(a)(ii) of the BFA, the dollar amount of a BFA Holder's monthly

fee is determined in part by the total amount of Exxon- and


       The Attorney General also cites additional Massachusetts
       4

contacts besides Exxon's franchise network as grounds for our
exercise of personal jurisdiction over Exxon. We address those
contacts in our discussion of due process, given our conclusion
that the "literal requirements of the [long-arm] statute are
satisfied" through Exxon's franchise system. Tatro v. Manor
Care, Inc., 416 Mass. 763, 767 (1994).
                                                                   11


Mobil-branded fuel sold at the BFA Holder's stations.

Specifically, the monthly fee for the final five years of BFA

shall equal the amount agreed to between the parties or an

amount determined by "Recalculated Total Volume," which is the

function of "the total volume of [Exxon- and Mobil-branded fuel]

sold in the aggregate by all Direct Served Outlets" during a

given period.

     The sample BFA submitted to the Superior Court was struck

between Exxon and a Massachusetts-based limited liability

company; it states that it shall be in effect for a period of

fifteen years, with possible extensions, and governs the

operation of over 300 Exxon- and Mobil-branded "retail motor

fuel outlets" located throughout the State.   This network

represents Exxon's "purposeful and successful solicitation of

business from residents of the Commonwealth," Tatro, 416 Mass.

at 767, such that it satisfies the "transacting any business"

prong of § 3 (a).

    The more difficult question is whether the C.I.D. "aris[es]

from" this network of Exxon- or Mobil-branded fuel stations.

G. L. c. 223A, § 3 (a).   Exxon argues that it does not, because

while the Attorney General's investigation is concerned

primarily with Exxon's marketing and advertising of its fossil

fuel products to Massachusetts consumers, Exxon does not control

its franchisees' advertising, and hence those communications
                                                                   12


cannot be attributed to Exxon for purposes of personal

jurisdiction.   The judge determined that Exxon's assertion of a

lack of control over franchisees' advertising conflicts with the

terms of the BFA.   We agree.   Section 15(a) requires the BFA

Holder and "its Franchise Dealers to diligently promote the sale

of [Exxon- or Mobil-branded fuel], including through

advertisements," and states that "Exxon[] shall have the

authority to review and approve, in its sole discretion, all

forms of advertising and sales promotions . . . for the

promotion and sale of any product, merchandise or services" that

"(i) uses or incorporates any [Exxon trademark] or (ii) relates

to any Business operated at a BFA Holder Branded Outlet."    This

section also obligates the BFA Holder to "expressly require all

Franchise Dealers to . . . agree to such review and control by

Exxon[]."5

     In Depianti v. Jan-Pro Franchising Int'l, Inc., 465 Mass.
607, 617 (2013), we applied the "right to control" test to the

franchisor-franchisee relationship, holding that "a franchisor

     5 Exxon says that it proffered evidence below that "BFA
holders control their own marketing," citing to certain
provisions of the BFA and to an affidavit from Exxon's United
States Branded Wholesale Manager, Geoffrey Doescher. The cited-
to provisions of the BFA (sections 2[e][6] and 3[a], [h])
address the establishment of the franchise relationship and the
use of Exxon's trademarks, and do not clarify control over
advertising. Similarly, while the Doescher affidavit states in
conclusory fashion that Exxon does not control the "marketing
of" or "advertisements by BFA-holders," this is belied by
section 15(a) of the BFA.
                                                                   13


is vicariously liable for the conduct of its franchisee only

where the franchisor controls or has a right to control the

specific policy or practice resulting in harm to the plaintiff."

This test is a useful measure for determining when the conduct

of a franchisee may be properly attributed to a franchisor, and

we believe that it is equally well suited to our analysis of

personal jurisdiction in this case.   By virtue of section 15(a)

of the BFA, Exxon has the right to control the advertising of

its fossil fuel products to Massachusetts consumers.6

     This leads to our conclusion that the C.I.D. "aris[es]

from" the BFA and Exxon's network of branded fuel stations in

Massachusetts.   G. L. c. 223A, § 3 (a).    Through its control

over franchisee advertising, Exxon communicates directly with

Massachusetts consumers about its fossil fuel products (and

hence we reject Exxon's assertion that it "has no direct contact

with any consumers in Massachusetts").     This control comports

with one of Exxon's "primary business purpose[s]" as expressed

     6 We are not persuaded by Exxon's argument that its control
over franchisee advertising is solely to protect its trademarks
under Federal law. See Depianti v. Jan-Pro Franchising Int'l,
Inc., 465 Mass. 607, 615 (2013) ("Under Federal law, a
franchisor is required to maintain control and supervision over
a franchisee's use of its mark, or else the franchisor will be
deemed to have abandoned its mark under the abandonment
provisions of the Lanham Act"). Section 15(a) expressly states
that Exxon's exclusive authority to review and approve such
advertising extends not only to advertisements that incorporate
Exxon's trademarks, but also, more broadly, to advertising that
"relates to any Business operated at a BFA Holder Branded
Outlet" (emphasis added).
                                                                    14


in section 13(a) of the BFA:   "to optimize effective and

efficient . . . representation of [Exxon- and Mobil-branded

fuel] through planned market and image development."    The C.I.D.

seeks information about the nature and extent of Exxon's

Massachusetts advertisements, including those disseminated

through Exxon's franchisees.

    More broadly, the C.I.D. seeks information concerning

Exxon's internal knowledge about climate change.   Many of the

requests in the C.I.D. seek documents to substantiate public

statements made by Exxon in recent years on the topic of climate

change.   Exxon protests that its franchisees have nothing to do

with climate change and have played no part in disseminating

those statements, so the Attorney General's requests cannot

"arise from" Exxon's franchise system.   Bearing in mind the

basis for the C.I.D. and the Attorney General's investigation,

G. L. c. 93A, we disagree.

    The statute authorizes the Attorney General to initiate an

investigation "whenever [s]he believes a person has engaged in

or is engaging in" a violation of G. L. c. 93A, in order "to

ascertain whether in fact [that] person" is doing so.    G. L.

c. 93A, § 6 (1).   A person may violate G. L. c. 93A through

false or misleading advertising.   "Our cases . . . establish

that advertising need not be totally false in order to be deemed

deceptive in the context of G. L. c. 93A. . . .    The criticized
                                                                    15


advertising may consist of a half-truth, or even may be true as

a literal matter, but still create an over-all misleading

impression through failure to disclose material information."

Aspinall v. Philip Morris Cos., 442 Mass. 381, 394-395 (2004).7

In order to determine whether Exxon engaged in deceptive

advertising at its franchisee stations, by either giving a

misleading impression or failing to disclose material

information about climate change, the Attorney General must

first ascertain what Exxon knew about that topic.

     b.   Due process.   We must also determine whether the

exercise of personal jurisdiction over Exxon comports with the

requirements of due process.     The "touchstone" of this inquiry

remains "whether the defendant purposefully established 'minimum

contacts' in the forum state."     Tatro, 416 Mass. at 772, quoting

Burger King Corp. v. Rudzewicz, 471 U.S. 462, 474 (1985).     "The

due process analysis entails three requirements.     First, minimum

contacts must arise from some act by which the defendant

purposefully avails itself of the privilege of conducting

     7 See 940 Code Mass. Regs. § 3.02(2) (2014) ("No statement
or illustration shall be used in any advertisement . . . which
may . . . misrepresent the product in such a manner that later,
on disclosure of the true facts, there is a likelihood that the
buyer may be switched from the advertised product to another");
940 Code Mass. Regs. § 3.05(1)-(2) (1993) ("No claim or
representation shall be made by any means concerning a product
which directly, or by implication, or by failure to adequately
disclose additional relevant information, has the capacity or
tendency or effect of deceiving buyers or prospective buyers in
any material respect").
                                                                    16


activities within the forum State, thus invoking the benefits

and protections of its laws. . . .    Second, the claim must arise

out of or relate to the defendant's contacts with the forum.

. . .    Third, the assertion of jurisdiction over the defendant

must not offend traditional notions of fair play and substantial

justice" (citations and quotations omitted).    Bulldog Investors

Gen. Partnership v. Secretary of the Commonwealth, 457 Mass.
210, 217 (2010).8




     8 Following the Superior Court judge's decision and the
parties' submission of their appellate briefs, the United States
Supreme Court decided Bristol-Myers Squibb Co. v. Superior Court
of Cal., San Francisco County, 137 S. Ct. 1773 (2017) (Bristol-
Myers), which addresses the exercise of specific personal
jurisdiction. Exxon argues that Bristol-Myers controls our
decision, but we are not persuaded. Bristol-Myers concerned
whether the California Supreme Court properly exercised personal
jurisdiction over the claims of nonresident plaintiffs, despite
the lack of any identifiable connection between those
plaintiffs' claims and the nonresident defendant's activities in
California. Id. at 1778. In concluding that there was personal
jurisdiction over the nonresident plaintiffs' claims, the
California Supreme Court applied a "sliding scale approach,"
under which "the strength of the requisite connection between
the forum and the specific claims at issue is relaxed if the
defendant has extensive forum contacts that are unrelated to
those claims." Id. at 1781. The Supreme Court reversed,
criticizing the "sliding scale approach" and reiterating the
need for "a connection between the forum and the specific claims
at issue." Id. Unlike in Bristol-Myers, the Attorney General's
investigation is brought on behalf of Massachusetts residents,
for potential violations occurring within Massachusetts.
Moreover, our conclusion that there is personal jurisdiction
over Exxon here rests not on Exxon's general Massachusetts-based
activities, but on the nexus between certain of Exxon's
Massachusetts-based activities and the Attorney General's
investigation.
                                                                    17


    First, Exxon has purposefully availed itself of the

privilege of conducting business activities in Massachusetts,

with both consumers and other businesses.    As mentioned, Exxon

is the franchisor of over 300 Exxon- and Mobil-branded service

stations located throughout Massachusetts, and through that

arrangement Exxon controls the marketing of its products to

Massachusetts consumers.    In addition, Exxon admits that it

created Massachusetts-specific advertisements for its products

in print and radio.    Such "advertising in the forum State,"

especially when coupled with its extensive franchise network, is

indicative of Exxon's "intent or purpose to serve the market in

the forum State."     Asahi Metal Indus. Co., Ltd. v. Superior

Court of Cal., Solano County, 480 U.S. 102, 112 (1987).     See

Workgroup Tech. Corp. v. MGM Grand Hotel, LLC, 246 F. Supp. 2d
102, 114 (D. Mass. 2003) (purposeful availment where defendant

"had advertisements in publications that circulated in

Massachusetts" and "purposefully derived economic benefits from

its forum-[S]tate activities"); Gunner v. Elmwood Dodge, Inc.,

24 Mass. App. Ct. 96, 99-101 (1987) (out-of-State company's

advertisements "aimed squarely at Massachusetts targets," which

were directed "at establishing ongoing relationships with

Massachusetts consumers," supported jurisdiction).     Exxon also

operates a Web site that is accessible in Massachusetts and

enables visitors to locate the nearest Exxon- and Mobil-branded
                                                                  18


service station or retailer.   See Hilsinger Co. v. FBW Invs.,

109 F. Supp. 3d 409, 428-429 (D. Mass. 2015) (purposeful

availment where nonresident defendant's Web site enabled

visitors to contact company to learn where they can buy its

products); Bulldog Investors Gen. Partnership, 457 Mass. at 217

(solicitation sent to Massachusetts resident, coupled with Web

site accessible in Massachusetts, made it "reasonable for the

[nonresident] to anticipate being held responsible in

Massachusetts").

    Further, Exxon's franchise system in Massachusetts is

governed by a contract, the BFA.   While such a contractual

relationship is not necessarily a "contact," Burger King Corp.,
471 U.S. at 478, when that relationship "reach[es] out beyond

one [S]tate and create[s] continuing relationships and

obligations with citizens of another [S]tate," the nonresident

subjects itself to that other State's jurisdiction for claims

related to the contract.   Travelers Health Ass'n v. Virginia ex

rel. State Corp. Comm'n, 339 U.S. 643, 647 (1950).   See Baskin–

Robbins Franchising LLC v. Alpenrose Dairy, Inc., 825 F.3d 28,

38 (1st Cir. 2016) (purposeful availment where, among other

things, defendant received monthly payments from plaintiff's

Massachusetts headquarters).   Under the BFA, the BFA Holder pays

Exxon a monthly fee in exchange for the use of Exxon's

trademarks, as well as various Exxon business services and
                                                                    19


programs, including training and uniforms; Exxon also assists

the BFA Holder in procuring the additives necessary to create

and sell Exxon- and Mobil-branded fuel.   Through this agreement

Exxon has "deliberately targeted the Massachusetts economy and

reasonably should have foreseen that, if a controversy

developed, it might be haled into a Massachusetts court."

Baskin–Robbins Franchising LLC, supra at 39.

    The Attorney General's investigation "arise[s] out of, or

relate[s] to" these contacts.   Tatro, 416 Mass. at 772.     As

mentioned, the Attorney General is authorized to investigate

potential violations of G. L. c. 93A.   G. L. c. 93A, § 6.     In

addition to prohibiting deceptive advertising to consumers,

Aspinall, 442 Mass. at 395, c. 93A also requires honest

disclosures in transactions between businesses.   See Kraft Power

Corp., 464 Mass. at 155; G. L. c. 93A, § 11.   "A duty exists

under c. 93A to disclose material facts known to a party at the

time of a transaction."   Underwood v. Risman, 414 Mass. 96, 99-

100 (1993).   The C.I.D. seeks information relating to Exxon's

knowledge of "the risk that climate change creates for the value

of [its] businesses and assets," and "what Exxon told

Massachusetts consumers and investors, among others, about those

facts."   Possible misrepresentations or omissions about the

threat that climate change poses to Exxon's business model are

highly relevant to its contracts with BFA Holders, who agree,
                                                                    20


under section 1 of the BFA, to fifteen-year terms with Exxon and

who are required, under section 21(b), to indemnify Exxon

against all claims and liabilities based on State consumer

protection and environmental laws, among others.

    The exercise of personal jurisdiction over Exxon also does

not offend "traditional notions of fair play and substantial

justice."   International Shoe Co. v. Washington, 326 U.S. 310,

316 (1945), quoting Milliken v. Meyer, 311 U.S. 457, 463 (1940).

See Burger King Corp., 471 U.S. at 477 (where court has

determined nonresident has requisite minimum contacts, party

must "present a compelling case that the presence of some other

considerations would render jurisdiction unreasonable").    Exxon

has produced no evidence that responding to the Attorney

General's investigation would be unreasonable.   Even assuming

that it had, we would balance that showing with "the

Commonwealth's interest in enforcing its laws in a Massachusetts

forum."   Bulldog Investors Gen. Partnership, 457 Mass. at 218.

As Massachusetts's chief law enforcement officer, the Attorney

General has a manifest interest in enforcing G. L. c. 93A.     See,

e.g., G. L. c. 93A, § 6 (Attorney General may investigate

"whenever [s]he believes" c. 93A violation has occurred); id. at

§ 4 (Attorney General may file civil actions "in the name of the

commonwealth"); id. at § 5 (Attorney General may seek assurances

of discontinuance of unlawful acts or practices); id. at § 2 (c)
                                                                   21


(Attorney General "may make rules and regulations interpreting"

what constitutes unlawful act or practice).9

     2.   Exxon's challenge to the substance of the C.I.D.      Exxon

also challenges the C.I.D. based on its content, arguing that it

is "overbroad and unduly burdensome," as well as "arbitrary and

capricious."   Exxon argues that these points constitute "good

cause" warranting our modifying or setting aside the C.I.D.

under G. L. c. 93A, § 6 (7) ("the court may, upon motion for

good cause shown . . . modify or set aside such demand or grant

a protective order").   As "[t]he party moving to set aside [the]

C.I.D.[, Exxon] bears a heavy burden to show good cause why it

should not be compelled to respond."   CUNA Mut. Ins. Soc'y v.

Attorney Gen., 380 Mass. 539, 544 (1980).   See Attorney Gen. v.

Bodimetric Profiles, 404 Mass. 152, 155 (1989).     The judge

concluded that Exxon had failed to sustain that burden, and we

review her conclusion for an abuse of discretion.    Matter of a

     9 Because we conclude that due process is satisfied by
virtue of the nexus between the Attorney General's investigation
and Exxon's franchise system, we need not reach the parties'
arguments with respect to the Attorney General's alternative
theory that Exxon may have deceived investors with respect to
climate change. Although the cover letter of the C.I.D. states
that the investigation concerns potential violations of G. L.
c. 93A with respect to both consumers and investors, very few of
the C.I.D.'s requests even mention investors or securities, and
even then, those requests likewise concern Exxon's internal
knowledge and discussions concerning climate change (in these
requests, for the purpose of preparing securities filings or
investor communications). Given the focus on Exxon's knowledge,
these requests also relate sufficiently to the Attorney
General's consumer deception theory.
                                                                   22


Civil Investigative Demand Addressed to Yankee Milk, Inc., 372
Mass. 353, 356 (1977) (Yankee Milk) ("in C.I.D. matters there

must be, as in all discovery proceedings, a broad area of

discretion residing in the judge").

    By its terms, G. L. c. 93A, § 6, authorizes the Attorney

General to initiate an investigation "whenever [s]he believes a

person has engaged in or is engaging in any method, act or

practice declared to be unlawful by this chapter."   This grants

the Attorney General "broad investigatory powers."   Bodimetric

Profiles, 404 Mass. at 157.   See Yankee Milk, 372 Mass. at 364

("the Legislature [particularly in providing that the

interrogated party must show 'good cause' why demands should not

be honored] has indicated that the statute should be construed

liberally in favor of the government").   Still, the statute

imposes certain limitations on the scope of the Attorney

General's investigative authority that we must consider.

    In pertinent part, § 6 (1) (b) authorizes the Attorney

General to "examine . . . any documentary material . . .

relevant to such alleged unlawful method, act or practice" that

is the subject of the Attorney General's investigation.    This

"sets forth a relevance test to define the documents the

Attorney General may examine."   Yankee Milk, 372 Mass. at 357.

See Bodimetric Profiles, 404 Mass. at 156.   Her power to examine

such documents is further constrained by § 6 (5), in particular
                                                                   23


its provision prohibiting a C.I.D. from "contain[ing] any

requirement [that] would be unreasonable or improper if

contained in a subpoena duces tecum issued by a court of the

[C]ommonwealth."   We have interpreted this particular provision

to impose a "three-pronged test" intended to "balance the

opposing interests of the investigator and the investigated."

Yankee Milk, supra at 361 n.8.   Here, a court must consider (1)

whether the C.I.D. "describe[s] with reasonable particularity

the material required,"10 (2) whether "the material required is

not plainly irrelevant to the authorized investigation,"11 and

(3) whether "the quantum of material required does not exceed

reasonable limits."   Id. at 360-361.   See Matter of a Civil

Investigative Demand Addressed to Bob Brest Buick, Inc., 5 Mass.

App. Ct. 717, 719-720 (1977) ("It cannot now be said that the

C.I.D., as modified, was too indefinite, exceeded reasonable

limits, or was plainly irrelevant . . . to the public interest

sought to be protected" [citations and quotations omitted]).


     10This factor mirrors the particularity requirement of the
previous section, G. L. c. 93A, § 6 (4) (c), which mandates that
the notice of a C.I.D. "describe the class or classes of
documentary material to be produced thereunder with reasonable
specificity, so as fairly to indicate the material demanded."
See Yankee Milk, 372 Mass. at 361 (observing that these two
provisions "impose[] . . . an equivalent [specificity]
standard").

     11Similarly, the relevance requirement of this second
factor mirrors the relevance requirement of § 6 (1) (b), and we
interpret the two to impose an identical standard.
                                                                      24


"Violation of one of these standards [under § 6 (5)] constitutes

'good cause' allowing the court to modify or set aside a demand"

pursuant to § 6 (7).   Yankee Milk, supra at 359 n.7.      See Harmon

Law Offices, P.C. v. Attorney Gen., 83 Mass. App. Ct. 830, 834-

835 (2013) ("Good cause is shown only if the moving party

demonstrates that the Attorney General acted arbitrarily or

capriciously or that the information sought is plainly

irrelevant").   With these limitations in mind, we turn to the

judge's conclusion that Exxon had not met its burden of showing

"why it should not be compelled to respond" to the C.I.D.       CUNA

Mut. Ins. Soc'y, 380 Mass. at 544.

    First, we agree with the judge that the C.I.D. describes

with reasonable particularity the material requested, G. L. c.

93A, § 6 (4) (c), (5), given its focus on Exxon's knowledge of

the impacts of carbon dioxide and other fossil fuel emissions on

the Earth's climate.   With respect to the relevance of the

materials sought, Exxon argues that the Attorney General's

request for historic documents dating as far back as 1976 are

not relevant to an investigation under c. 93A, which carries a

four-year statute of limitations.    G. L. c. 260, § 5A.    We find

no support for Exxon's position, either in law (Exxon fails to

cite any case) or logic.   A document created more than four

years ago is, of course, still probative of Exxon's present

knowledge on the issue of climate change, and whether Exxon
                                                                      25


disclosed that knowledge to the public.      Because these materials

are not "plainly irrelevant," Yankee Milk, 372 Mass. at 360, the

requests are permissible under this factor.

       We are also not persuaded that the C.I.D.'s requests

"exceed reasonable limits."    Id. at 361.    Documentary demands do

so "only when they 'seriously interfere with the functioning of

the investigated party by placing excessive burdens on manpower

or requiring removal of critical records.'"      Bodimetric

Profiles, 404 Mass. at 159, quoting Yankee Milk, supra at 361

n.8.    In analyzing this point, the judge properly considered the

fact that Exxon has already complied with a request for similar

documents from New York's Attorney General.      The judge

reasonably inferred that it would not be too burdensome for

Exxon, having already complied with that request, to comply with

the Massachusetts C.I.D., which is similar in nature.12       Exxon

does not cite to the record before us to support a contrary

conclusion.   Further, we have recognized that in cases such as

this, where "the requested information is . . . peculiarly

within the province of the person to whom the C.I.D. is

addressed, broad discovery demands may be permitted even when



       The judge wrote: "At the hearing, both parties indicated
       12

that Exxon has already complied with its obligations regarding a
similar demand for documents from the New York Attorney General.
In fact, as of December 5, 2016, Exxon had produced 1.4 million
pages of documents responsive to the New York Attorney General's
request."
                                                                   26


such a demand 'imposes considerable expense and burden on the

investigated party.'"    Bodimetric Profiles, supra.

    The remainder of Exxon's challenge to the substance of the

C.I.D. concerns its assertion that the Attorney General issued

the C.I.D. solely as a pretext, "rendering the [C.I.D.] an

arbitrary and capricious exercise of executive power."    Exxon

cites to cases from other contexts to suggest that our analysis

of the propriety of the C.I.D. must include an evaluation of the

reasonableness of the Attorney General's reasons for issuing it.

"There is no requirement that the Attorney General have probable

cause to believe that a violation of . . . c. 93A has occurred.

[She] need only have a belief that a person has engaged in or is

engaging in conduct declared by be unlawful by . . . c. 93A.      In

these circumstances, the Attorney General must not act

arbitrarily or in excess of [her] statutory authority, but [s]he

need not be confident in the probable result of [her]

investigation."    CUNA Mut. Ins. Soc'y, 380 Mass. at 542 n.5.

The judge determined that the Attorney General has "assayed

sufficient grounds -- her concerns about Exxon's possible

misrepresentations to Massachusetts consumers -- upon which to

issue the [C.I.D]."   The Attorney General's belief that Exxon's

conduct may violate c. 93A is all that is required under G. L.

c. 93A, § 6 (1).
                                                                    27


    3.     Disqualification of the Attorney General.   Exxon also

seeks the disqualification of the entire office of the Attorney

General from this investigation.   Exxon bases its request on

comments made by the Attorney General in March, 2016, at the

press conference where she announced the commencement of her

investigation into Exxon.   The judge denied Exxon's request, and

we review the denial for an abuse of discretion.    Commonwealth

v. Reynolds, 16 Mass. App. Ct. 662, 664 (1983).

    At the press conference, titled "AGs United for Clean

Power," the Attorney General spoke about the basis for her

investigation.   The relevant portion of her comments were as

follows:

         "Part of the problem has been one of public
    perception, and it appears, certainly, that certain
    companies, certain industries, may not have told the whole
    story, leading many to doubt whether climate change is real
    and to misunderstand and misapprehend the catastrophic
    nature of its impacts. Fossil fuel companies that deceived
    investors and consumers about the dangers of climate change
    should be, must be, held accountable. That's why I, too,
    have joined in investigating the practices of Exxon . . . .
    We can all see today the troubling disconnect between what
    Exxon knew, what industry folks knew, and what the company
    and industry chose to share with investors and with the
    American public."

    Exxon argues that these comments violated Mass. R. Prof. C.

3.6, as appearing in 471 Mass. 1430 (2015), which prohibits any

lawyer from making prejudicial statements to the public

concerning an ongoing investigation.   Where a violation has

occurred, a judge may disqualify the violator.     See Pisa v.
                                                                      28


Commonwealth, 378 Mass. 724, 728-730 (1979).    The judge

concluded that the Attorney General's comments contained no

"actionable bias," and instead were intended only to inform the

public of the basis for the investigation into Exxon.    We

discern no abuse of discretion in the judge's conclusion.       The

Attorney General is authorized to investigate what she believes

to be violations of c. 93A.   G. L. c. 93A, § 6 (1).    As an

elected official, it is reasonable that she routinely informs

her constituents of the nature of her investigations.    See

Buckley v. Fitzsimmons, 509 U.S. 259, 278 (1993) (statements to

press by prosecutor serve vital public function); Commonwealth

v. Ellis, 429 Mass. 362, 372-373, 378 (1999) (discussing

prosecutor's duty to zealously advocate within ethical limits).

     4.   Exxon's request for a stay.   The day before filing its

request to modify or set aside the C.I.D., Exxon filed a

complaint for declaratory and injunctive relief in the United

States District Court for the Northern District of Texas

challenging the C.I.D. on constitutional grounds not raised in

this action.13   Exxon requested that the Superior Court judge




     13The Federal action was transferred to the United States
District Court for the Southern District of New York, and on
March 29, 2018, the District Court dismissed Exxon's complaint
with prejudice due to Exxon's failure to state a claim and the
preclusive effect of the Superior Court decision in this matter.
See Exxon Mobil Corp. vs. Healey & another, U.S. Dist. Ct., No.
1:17-cv-02301 (S.D.N.Y. Mar. 29, 2017). Because Exxon may
                                                                    29


stay this matter pending the resolution of the Federal suit.

The judge denied Exxon's request, and we review that denial for

an abuse of discretion.   Soe v. Sex Offender Registry Bd., 466
Mass. 381, 392 (2013).

     In denying Exxon's request, the judge reasoned that the

Superior Court is better equipped than a Federal court in Texas

to decide a matter pertaining to Massachusetts's primary

consumer protection law, G. L. c. 93A.14   Exxon argues that this

constitutes an abuse of discretion, and contends, somewhat

remarkably, that there "is good reason to question the premise"

that Massachusetts courts are more capable than out-of-State

courts to oversee cases arising under c. 93A.   The Legislature

designated the Superior Court as the forum for bringing a

challenge to a C.I.D. issued under G. L. c. 93A, § 6.    See G. L.

c. 93A, § 6 (7) ("[t]he motion may be filed in the superior

court of the county in which the person served resides or has

his usual place of business, or in Suffolk county").    Likewise,

the Legislature provided that civil actions under G. L. c. 93A,

§ 9 or 11, may be brought in the Superior Court, the Housing


appeal from the Federal decision, we do not treat as moot
Exxon's request to stay the Massachusetts proceedings.

     14The judge also determined that "the interests of
substantial justice dictate that the matter be heard in
Massachusetts," citing G. L. c. 223A, § 5. Exxon has not argued
that it would be unfairly prejudiced by having to litigate in
Massachusetts, and thus has not moved to dismiss under the
doctrine of forum non conveniens.
                                                                   30


Court, or the District Court, see G. L. c. 93A, §§ 9 (1), (3A),

11, with the Superior Court retaining the broadest grant of

jurisdiction over c. 93A claims.15   It should go without saying

that Massachusetts courts, which routinely hear c. 93A claims,

are better equipped than other courts in other jurisdictions to

oversee such cases.

     Exxon's contention that the lower court erred in failing to

apply the "first-filed" rule is equally unavailing.   The filing

of a complaint in Federal court one day before a State court

filing hardly triggers a mechanical application of the first-

filed rule.   See, e.g., EMC Corp. v. Parallel Iron, LLC, 914 F.

Supp. 2d 125, 127 (D. Mass. 2012) ("Exceptions to the [first-

filed] rule are not rare. . . .   [A court] has discretion to

give preference to a later-filed action when that action will

better serve the interests involved"); Bacardi Int'l Ltd. v. V.

Suarez & Co., 719 F.3d 1, 15 (1st Cir.), cert. denied, 134 S.

Ct. 640 (2013) (discouragement of forum-shopping is

consideration when ruling on motion to stay).




     15Whereas the Housing Court's jurisdiction over c. 93A
claims is restricted to those involving housing matters, see
G. L. c. 93A, § 9 (1); G. L. c. 185C, § 3, and the District
Court has jurisdiction over actions "for money damages only,"
G. L. c. 93A, §§ 9 (3A), 11, the Superior Court is not so
limited, and may hear any case under c. 93A "for damages and
such equitable relief, including an injunction, as the court
deems to be necessary and proper." G. L. c. 93A, § 9 (1).
                                                                   31


     Finally, where there is only a partial overlap in the

subject matter of two actions, a judge has considerable

discretion when deciding whether to grant a stay.   See In re

Telebrands Corp., 824 F.3d 982, 984 (Fed. Cir. 2016); TPM

Holdings, Inc. v. Intra-Gold Indus., Inc., 91 F.3d 1, 4 (1st

Cir. 1996) ("where the overlap between two suits is less than

complete, the judgment is made case by case").   Exxon

acknowledges that the Federal action "challenges the

investigation on constitutional grounds not raised in this

action" (emphasis added).16   The judge did not abuse her

discretion in denying the stay.    Compare Provanzano v. Parker,

796 F. Supp. 2d 247, 257 (D. Mass. 2011) (declining to stay

because first-filed action was in anticipation of lawsuit in

question, claims in cases were not identical, current action had

proceeded further in court, and case involved application of

Massachusetts statute).

     5.   Conclusion.   We affirm the order denying Exxon's motion

to modify or set aside the C.I.D., Exxon's request to disqualify

the Attorney General, and Exxon's motion to stay these

proceedings.   We further affirm the order granting the Attorney




     16Exxon's Federal complaint for declaratory and injunctive
relief is based on violations of Exxon's rights under the First,
Fourth, and Fourteenth Amendments to the United States
Constitution, as well as an alleged violation of the dormant
commerce clause and an abuse of process claim.
                                                               32


General's cross motion to compel Exxon's compliance with the

C.I.D.

                                  Judgment affirmed.